DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 11, 12, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iba (US 5,384,654) in view of Kollin (US 2014/0240843 A1).
In regard to claims 2 and 12, Iba discloses a wearable head device, and corresponding method of providing views to a user of a wearable head device (column 1, lines 6-9 & column 6, lines 21-45, Figures 6 & 7), comprising: an image source (Figures 6 & 7, “42”); and display optics configured to provide a first view of the image source to a user of the wearable head device and further configured to provide a second view of the image source to the user (Figures 6 & 7, “43”), wherein: the display optics are telecentric with respect to the image source, the image source is configured to move with respect to a first optical element of the display optics, the first view corresponds to a first focus distance, the second view corresponds to a second focus distance different from the first focus distance, providing the first view comprises providing a view of the image source when the image source is located a first distance from the first optical element, providing the second view comprises providing a view of the image source when the image source is located a second distance from the first optical element, the view of the image source in the first view is substantially the same size as the view of the image source in the second view (column 6, lines 28-45), but does not specifically disclose wherein the display optics are further configured to provide a view of an environment of the user concurrently with providing the first view of the image source.
Within the same field of endeavor, Kollin teaches wherein it is desirable for wearable head devices to comprise display optics that are configured to provide a view of an environment of the user concurrently with providing the first view of the image source for the purpose of enabling a user to interact with the outside world in new and different ways, such as by proving factual information, visual enhancements, games, new objects, and/or other graphical information to the user via augmented reality imagery (page 1, section [0017], Figure 2B).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the display optics of Iba to be configured to provide a view of an environment of the user concurrently with providing the first view of the image source since Kollin teaches wherein it is desirable for the purpose of enabling a user to interact with the outside world in new and different ways, such as by proving factual information, visual enhancements, games, new objects, and/or other graphical information to the user via augmented reality imagery.
Regarding claims 4 and 14, Iba discloses wherein said wearable head device, and corresponding method, comprises an illumination source configured to illuminate the image source (column 5, lines 8-12, Figure 7, “41a, 42”) wherein the illumination source is at least partially telecentric with respect to the image source (Figure 7, “R3”).  
Regarding claims 11 and 21, Iba discloses wherein: the display optics are configured to provide the first view in response to a determination that a focus distance of the user corresponds to the first focus distance; and the display optics are configured to provide the second view in response to a determination that the focus distance of the user corresponds to the second focus distance (column 6, lines 33-45).  
Claims 7, 8, 10, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iba in view of Kollin as applied to claims 2 and 12 above, and further in view of Tanaka et al (US 2006/0280421 A1).
Regarding claims 7, 8, 10, 17, 18 and 20, Iba discloses as set forth above, but does not specifically disclose said wearable head device comprises a pair of bimorph piezoelectric actuators or a voice coil motor wherein: application of a first signal to the bimorph piezoelectric actuators or voice coil motor displaces the image source to the first distance from the first optical element to provide the first view, and application of a second signal to the bimorph piezoelectric actuators or voice coil motor displaces the image source to the second distance from the first optical element to provide the second view.  
Within the same field of endeavor, Tanaka et al teaches that it is desirable in the art for actuators in light attenuators to comprise piezoelectric bimorphs or voice coil motors for the purpose of adjustment without opening casings of the attenuator (page 2, section [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the wearable head device of Iba to comprise a pair of bimorph piezoelectric actuators or a voice coil motor since Tanaka et al teaches that it is desirable for the purpose of adjustment without opening casings of the attenuator.  

Allowable Subject Matter
Claims 3, 5, 6, 9, 13, 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 3: a wearable head device as claimed, specifically wherein: the first optical element comprises a powered prism, and the display optics comprise a lens and a combiner.
The prior art fails to teach a combination of all the claimed features as presented in claims 5 and 6: a wearable head device as claimed, specifically comprising a first wedge and a second wedge, the first wedge in contact with the second wedge and configured to move with respect to the second wedge, wherein: the first wedge and the second wedge are each disposed between the image source and the first optical element, motion of the first wedge in a first direction with respect to the second wedge displaces the image source in a first direction with respect to the first optical element, and motion of the first wedge in a second direction with respect to the second wedge displaces the image source in a second direction with respect to the first optical element.  
The prior art fails to teach a combination of all the claimed features as presented in claim 9: a wearable head device as claimed, specifically comprising a scissors jack actuator disposed between the image source and the first optical element, wherein: the scissors jack actuator comprises a shaft having an adjustable length, adjustment of the shaft length to a first length displaces the image source to the first distance from the first optical element to provide the first view, and adjustment of the shaft length to a second length displaces the image source to the second distance from the first optical element to provide the second view.
The prior art fails to teach a combination of all the claimed features as presented in claim 13: a method as claimed, specifically wherein: the first optical element comprises a powered prism, and the display optics comprise a lens and a combiner.  
The prior art fails to teach a combination of all the claimed features as presented in claims 15 and 16: a method as claimed, specifically wherein the wearable head device comprises a first wedge and a second wedge, the first wedge in contact with the second wedge and configured to move with respect to the second wedge, wherein: the first wedge and the second wedge are each disposed between the image source and the first optical element, motion of the first wedge in a first direction with respect to the second wedge displaces the image source in a first direction with respect to the first optical element, and motion of the first wedge in a second direction with respect to the second wedge displaces the image source in a second direction with respect to the first optical element.  
The prior art fails to teach a combination of all the claimed features as presented in claim 19: a method as claimed, specifically wherein the wearable head device comprises a scissors jack actuator disposed between the image source and the first optical element, wherein: the scissors jack actuator comprises a shaft having an adjustable length, adjustment of the shaft length to a first length displaces the image source to the first distance from the first optical element to provide the first view, and adjustment of the shaft length to a second length displaces the image source to the second distance from the first optical element to provide the second view.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4, 7, 8, 10-12, 14, 17, 18, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 9, 2022